530 F.2d 827
76-1 USTC  P 9298
WAGNER MILLS, INC., Appellee,v.COMMISSIONER OF INTERNAL REVENUE, Appellant.
No. 75--1619.
United States Court of Appeals,Eighth Circuit.
Submitted March 9, 1976.Decided March 17, 1976.

Robert A. Bernstein, Atty., Tax Div., Dept. of Justice, Washington, D.C., made argument and filed brief for appellant.  Other names appearing on brief are Scott P. Crampton, Asst. Atty. Gen., Gilbert E. Andrews and Grant W. Wiprud, Washington, D.C.
Douglas L. Curry, Ginsburg, Rosenberg, Ginsburg & Krivosha, Lincoln, Neb., made argument and filed brief for appellee.  Other names appearing on brief are Joseph Ginsburg and Norman Krivosha, Lincoln, Neb.
Before GIBSON, Chief Judge, and HEANEY and WEBSTER, Circuit Judges.

ORDER OF AFFIRMANCE

1
Upon a careful consideration of the record, the briefs, and the arguments of the parties, the Court has concluded that the judgment of the Tax Court, unofficially reported at P--H Memo.  T.C. P74--274, is based on findings that are not clearly erroneous, that no error of law appears, and that an opinion would have no precedential value.  For these reasons, the judgment appealed from is hereby affirmed on the basis of the opinion of the Tax Court.